Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is responsive to Applicant Arguments/Remarks made in Amendment filed 11/04/2020. The amendments to the claims are acknowledged and have been entered.
	Claims 4, 8, 12, 13, 18, and 26 are cancelled. 
Claims 1, 3, 6, 9, 15, 17, 20, 22, 23, 25, 28, and 30 are amended. 
Claims 34-35 have been added
Claims 1-3, 5-7, 9-11, 14-17, 19-25, and 27-35 are pending.

Response to Arguments
	Argument 1, Applicant argues on pages 12-16 that the combination of Shiplacoff and Lane do not explicitly teach, “wherein the first update and the second update exist concurrently in the device”. 
	Response to Argument 1, in light of the new amendments there is a  new ground of rejection based on a new combination of prior art (U.S. Application No. 20150177970 “Choi” in light of U.S. Application NO. 20100257538 “Zhao”), and applicant’s argument regarding the previous combination of Lane is not relevant to the updated rejections. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 10-11, 14-15, 19-20, 23, 27-28, & 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150177970 “Choi” in light of U.S. Application NO. 20100257538 “Zhao”.
Claim 1:
Choi teaches a method of managing updates, comprising: 
receiving a plurality of data items (i.e. para. [0008], receiving notification messages) indicating available content (i.e. para, [0105], The controller 180 can display only summary information of notification messages or only some of the details of the notification messages) for different applications (i.e. para. [0096], The notification messages may include SMS (Short Messaging Service) messages, MMS (Multimedia Messaging Service) messages, e-mail notification messages, push notification messages from application servers, application update notifications, and other messages of various formats received by the terminal) and specifying available actions for interacting with the available content (i.e. para. [0020], upon receiving a long touch in the display area of a first notification message displayed in the specific area and then a drag input to an icon for the Save option,)	 determining (i.e. para. [0113], notification messages satisfying a predetermined condition may be designated as important… these important notification messages are indicated by specific indicators to induce the user to view them), using a processor of a device (i.e. para. [0151], The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs), that a selected data item of the plurality of data items qualifies (i.e. para. [0147], Referring to FIG. 24, if there are important notification messages satisfying a predetermined condition, the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages)  for (i.e. para. [0110], the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails);
(i.e. para. [0130], the controller 180 can designate notification messages satisfying a predetermined condition as important.) that the selected data item (i.e. para. [0130], notification messages) qualifies for (i.e. para. [0130], Controller 180), a first priority for the selected data item (i.e. para. [0147], general notification messages) and a second priority for (i.e. para. [0147], important notification messages satisfying a predetermined condition), wherein the second priority is different from the first priority (i.e. it is noted in para. [0147], Fig. 24, that “important notifications” and “general notifications” are different priorities);
creating, using the update manager, (i.e. para. [0122], the controller 180 can allow the user to selectively display notification messages in a desired category in the specific area of the notification bar) by creating a first update for the selected data item having the first priority (i.e. Fig. 24, it is noted that email “Messages 7:20pm” is present in the “general” notifications tab) and creating a second update for the (i.e. Fig. 24, it is noted that email “Messages 6:10pm” is present in the “Important notifications” tab), wherein the first update and the second update exist concurrently in the device (i.e. para. [0150], important notification messages or unread notification messages, if any, can be displayed even if the notification bar is hidden); and
and displaying (i.e. para. [0147], the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages), on a display device (i.e. para. [0123], Fig. 11, touch screen 151) coupled to the processor (i.e. para. [0078], microprocessors, and/or electrical units for executing functions. Embodiments may be implemented by the controller 180), the first update (i.e. Fig. 24, it is noted that email “Messages 7:20pm” is present in the “general” notifications tab) and the second update (i.e. Fig. 24, it is noted that email “Messages 6:10pm” is present in the “Important notifications” tab) in different ones of a plurality of views (i.e. para. [0147], Fig. 24, display area of general notification messages and a display area of important notification messages) based on the priorities assigned by the update manager upon creation (i.e. para. [0130], the controller 180 can designate notification messages satisfying a predetermined condition as important.), wherein each view of the plurality of views (i.e. para. [0147], Fig. 24, display area of general notification messages and a display area of important notification messages) is configured to display updates of a same priority (i.e. para. [0147], Fig. 24, the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages) and each view of the plurality of views is displayed in response to a different user input (i.e. para. [0147], Fig. 24, upon receiving a touch input on the new tab, display an area S' of the notification bar that shows the important notification messages on a new page).  
While Choi teaches assigning a priority based at least in part, on the application corresponding to the selected data item, Choi does not explicitly disclose,

determining (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object), that a selected data item (i.e. para. [0055], a task object) of the plurality of data items (i.e. para. [0055], The task graph includes task objects, such as task objects 302, and data objects, such as data objects 303) qualifies for multiple update processing (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue)
Zhao further teaches,
 in response to determining that the selected data item (i.e. para. [0055], a task object) qualifies for multiple update processing (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue), determining, using an update manager (i.e. para. [0060], Computer-executable instructions 806 represent any signal processing methods or stored instructions that electronically control predetermined operations on data), a first priority for the selected data item and a second priority for the selected data item (i.e. para. [0055], a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue), wherein the second priority is different from the first priority (i.e. para. [0055], The work item has a different relative priority in each queue, such as a reduced priority relative to the original priority id generated upon creation of the task object);	 creating, using the update manager (i.e. para. [0060], Computer-executable instructions 806 represent any signal processing methods or stored instructions that electronically control predetermined operations on data), a plurality of updates for the selected data item by creating a first update for the selected data item having the first priority and creating a second update for the selected data item having the second priority (i.e. para. [0049], linked copies of the work item for the task object (designated by arrows 525) are put onto the primary run queues of other TGs, with reduced relative priorities (relative, for example, to the original priority id of the task object)), wherein the first update and the second update exist concurrently in the device (i.e. para. [0049], original task object priority ids and reduced relative priorities may be running, relative priorities, relative to production of desired output, what is already in a particular queue);	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining, that a selected data item of the plurality of data items qualifies for multiple update processing Choi’s notification display interface with the concurrent placement of a work item into different priority queues as taught by Zhao. One would have been motivated to combine Zhao 

Claim 5
Choi and Zhao teach the method of claim 1.
Zhao further teaches
wherein the first priority is determined using a first priority determination technique (i.e. para. [0049], When a particular task object (not shown) becomes runnable, it is put onto the primary run queue associated with its TG as a work item (as shown, work item T0 524), based on the original task priority id assignment) and the second priority is determined using a second priority determination technique that is different from the first priority determination technique (i.e. para. [0049], linked copies of the work item for the task object (designated by arrows 525) are put onto the primary run queues of other TGs, with reduced relative priorities (relative, for example, to the original priority id of the task object) .  

Claim 6:
Choi and Zhao teach the method of claim 5.
Choi further teaches
wherein the first priority determination technique includes determining the first priority based on a source application or a type of content corresponding to the selected (i.e. para. [0110]. the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails).  

Claim 10:
Choi and Zhao teach the method of claim 1. 
Choi further teaches 
wherein at least one of the plurality of views (i.e. para. [0123], Fig. 11a-d) includes a plurality of tabs (i.e. para. [0124], the controller 180 can display each of the indicators Ia to Ie of the five categories in the form of a stack of pages, and show the category name and the number of unread notification messages on one side of the stack of pages (see (d) of FIG. 11)), 
wherein each tab corresponds to one of the different applications (i.e. para. [0124], the controller 180 can divided notification messages into five categories: `SMS/MMS`, `E-mail`, `Push notifications`, `Update`, and `others’) and includes only updates for the corresponding application (i.e. para. [0126], Fig. 12, the controller 180 can display a given number of notification messages corresponding to the specific indicator Ic in the specific area).


Claim 11:
Choi and Zhao teach the method of claim 1.
Choi further teaches wherein each view of the plurality of views (i.e. para. [0147], Fig. 24, display area of general notification messages and a display area of important notification messages) is displayed one at a time (i.e. para. [0147], Fig. 24, upon receiving a touch input on the new tab, display an area S' of the notification bar that shows the important notification messages on a new page).  

Claim 14:
Choi and Zhao teach the method of claim 1
Choi further teaches
wherein the determining the priorities for the data items (i.e. para. [0110], the controller 180 can prioritize notification messages) is based upon the available content (i.e. para. [0110], notification messages from manufacturers, notification messages from application servers downloaded from the app market, push notification messages, and terminal status notification messages) corresponding to the data items (i.e. para. [0110], the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails, prioritize update notification messages in the following order: notification messages from manufacturers, notification messages from application servers downloaded from the app market, push notification messages, and terminal status notification messages).	
Claim 15:
Choi teaches an apparatus, comprising: 
a memory configured to store program code (i.e. para. [0078], The software codes may be stored in the memory 160 and executed by the controller 180);(i.e. para. [0151], The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs) including: 
receiving a plurality of data items (i.e. para. [0008], receiving notification messages) indicating available content (i.e. para, [0105], The controller 180 can display only summary information of notification messages or only some of the details of the notification messages) for different applications (i.e. para. [0096], The notification messages may include SMS (Short Messaging Service) messages, MMS (Multimedia Messaging Service) messages, e-mail notification messages, push notification messages from application servers, application update notifications, and other messages of various formats received by the terminal) and specifying available actions for interacting with the available content (i.e. para. [0020], upon receiving a long touch in the display area of a first notification message displayed in the specific area and then a drag input to an icon for the Save option,)	 determining (i.e. para. [0113], notification messages satisfying a predetermined condition may be designated as important… these important notification messages are indicated by specific indicators to induce the user to view them), using a processor of a device (i.e. para. [0151], The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs), (i.e. para. [0147], Referring to FIG. 24, if there are important notification messages satisfying a predetermined condition, the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages)  for (i.e. para. [0110], the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails);
in response to determining (i.e. para. [0130], the controller 180 can designate notification messages satisfying a predetermined condition as important.) that the selected data item (i.e. para. [0130], notification messages) qualifies for (i.e. para. [0130], Controller 180), a first priority for the selected data item (i.e. para. [0147], general notification messages) and a second priority for (i.e. para. [0147], important notification messages satisfying a predetermined condition), wherein the second priority is different from the first priority (i.e. it is noted in para. [0147], Fig. 24, that “important notifications” and “general notifications” are different priorities);
creating, using the update manager, (i.e. para. [0122], the controller 180 can allow the user to selectively display notification messages in a desired category in the specific area of the notification bar) by creating a first update for the selected data item having the first priority (i.e. Fig. 24, it is noted that email “Messages 7:20pm” is present in the “general” notifications tab) and creating a second update for the (i.e. Fig. 24, it is noted that email “Messages 6:10pm” is present in the “Important notifications” tab), wherein the first update and the second update exist concurrently in the device (i.e. para. [0150], important notification messages or unread notification messages, if any, can be displayed even if the notification bar is hidden); and
and displaying (i.e. para. [0147], the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages), on a display device (i.e. para. [0123], Fig. 11, touch screen 151) coupled to the processor (i.e. para. [0078], microprocessors, and/or electrical units for executing functions. Embodiments may be implemented by the controller 180), the first update (i.e. Fig. 24, it is noted that email “Messages 7:20pm” is present in the “general” notifications tab) and the second update (i.e. Fig. 24, it is noted that email “Messages 6:10pm” is present in the “Important notifications” tab) in different ones of a plurality of views (i.e. para. [0147], Fig. 24, display area of general notification messages and a display area of important notification messages) based on the priorities assigned by the update manager upon creation (i.e. para. [0130], the controller 180 can designate notification messages satisfying a predetermined condition as important.), wherein each view of the plurality of views (i.e. para. [0147], Fig. 24, display area of general notification messages and a display area of important notification messages) is configured to display updates of a same priority (i.e. para. [0147], Fig. 24, the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages) and each view of the plurality of views is displayed in response to a different user input (i.e. para. [0147], Fig. 24, upon receiving a touch input on the new tab, display an area S' of the notification bar that shows the important notification messages on a new page).  
While Choi teaches assigning a priority based at least in part, on the application corresponding to the selected data item, Choi does not explicitly disclose,
determining, that a selected data item of the plurality of data items qualifies for multiple update processing 	determining, a first priority for the selected data item and a second priority for the selected data item;	 creating, using the update manager, a plurality of updates for the selected data item by creating a first update for the selected data item having the first priority and creating a second update for the selected data item having the second priority, wherein the first update and the second update exist concurrently in the device.	 However, Zhao teaches
determining (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object), that a selected data item (i.e. para. [0055], a task object) of the plurality of data items (i.e. para. [0055], The task graph includes task objects, such as task objects 302, and data objects, such as data objects 303) qualifies for multiple update processing (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue)
Zhao further teaches,
 in response to determining that the selected data item (i.e. para. [0055], a task object) qualifies for multiple update processing (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue), determining, using an update manager (i.e. para. [0060], Computer-executable instructions 806 represent any signal processing methods or stored instructions that electronically control predetermined operations on data), a first priority for the selected data item and a second priority for the selected data item (i.e. para. [0055], a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue), wherein the second priority is different from the first priority (i.e. para. [0055], The work item has a different relative priority in each queue, such as a reduced priority relative to the original priority id generated upon creation of the task object);	 creating, using the update manager (i.e. para. [0060], Computer-executable instructions 806 represent any signal processing methods or stored instructions that electronically control predetermined operations on data), a plurality of updates for the selected data item by creating a first update for the selected data item having the first priority and creating a second update for the selected data item having the second priority (i.e. para. [0049], linked copies of the work item for the task object (designated by arrows 525) are put onto the primary run queues of other TGs, with reduced relative priorities (relative, for example, to the original priority id of the task object)), wherein the first update and the second update exist concurrently in the device (i.e. para. [0049], original task object priority ids and reduced relative priorities may be running, relative priorities, relative to production of desired output, what is already in a particular queue). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining, that a selected data item of the plurality of data items qualifies for multiple update processing Choi’s notification display interface with the concurrent placement of a work item into different priority queues as taught by Zhao. One would have been motivated to combine Zhao with Choi, and would have had a reasonable expectation of success, as the combination provides the work items in the secondary queues to serve as "bailout" in case the group of threads of the primary queue gets too behind (Zhao, para. [0010]).

Claim 19:
Choi and Zhao teach the apparatus of claim 15.
 Zhao further teaches
 wherein the first priority is determined using a first priority determination technique (i.e. para. [0049], When a particular task object (not shown) becomes runnable, it is put onto the primary run queue associated with its TG as a work item (as shown, work item T0 524), based on the original task priority id assignment) and the second priority is determined using a second priority determination technique that is different from the first priority determination technique (i.e. para. [0049], linked copies of the work item for the task object (designated by arrows 525) are put onto the primary run queues of other TGs, with reduced relative priorities (relative, for example, to the original priority id of the task object) .  

Claim 20:
 Choi and Zhao teach the method apparatus of claim 19.
 Choi further teaches
wherein the first priority determination technique includes determining the first priority based on a source application or a type of content corresponding to the selected data item (i.e. para. [0110]. the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails).  

Claim 23:
Choi teaches a computer program product comprising a computer readable storage medium having program code stored thereon for managing updates, the program code executable by a processor of a device to perform operations comprising: 
receiving a plurality of data items (i.e. para. [0008], receiving notification messages) indicating available content (i.e. para, [0105], The controller 180 can display only summary information of notification messages or only some of the details of the notification messages) for different applications (i.e. para. [0096], The notification messages may include SMS (Short Messaging Service) messages, MMS (Multimedia Messaging Service) messages, e-mail notification messages, push notification messages from application servers, application update notifications, and other messages of various formats received by the terminal) and specifying available actions for interacting with the available content (i.e. para. [0020], upon receiving a long touch in the display area of a first notification message displayed in the specific area and then a drag input to an icon for the Save option,)	determining (i.e. para. [0113], notification messages satisfying a predetermined condition may be designated as important… these important notification messages are indicated by specific indicators to induce the user to view them), using a processor of a device (i.e. para. [0151], The above-described method of controlling the mobile terminal may be written as computer programs and may be implemented in digital microprocessors that execute the programs), that a selected data item of the plurality of data items qualifies (i.e. para. [0147], Referring to FIG. 24, if there are important notification messages satisfying a predetermined condition, the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages)  for (i.e. para. [0110], the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails);
in response to determining (i.e. para. [0130], the controller 180 can designate notification messages satisfying a predetermined condition as important.) that the selected data item (i.e. para. [0130], notification messages) qualifies for (i.e. para. [0130], Controller 180), a first priority for the selected data item (i.e. para. [0147], general notification messages) and a second priority for (i.e. para. [0147], important notification messages satisfying a predetermined condition), wherein the second priority is different from the first priority (i.e. it is noted in para. [0147], Fig. 24, that “important notifications” and “general notifications” are different priorities);
creating, using the update manager, (i.e. para. [0122], the controller 180 can allow the user to selectively display notification messages in a desired category in the specific area of the notification bar) by creating a first update for the selected data item having the first priority (i.e. Fig. 24, it is noted that email “Messages 7:20pm” is present in the “general” notifications tab) and creating a second update for the (i.e. Fig. 24, it is noted that email “Messages 6:10pm” is present in the “Important notifications” tab), wherein the first update and the second update exist concurrently in the device (i.e. para. [0150], important notification messages or unread notification messages, if any, can be displayed even if the notification bar is hidden); and
and displaying (i.e. para. [0147], the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages), on a display device (i.e. para. [0123], Fig. 11, touch screen 151) coupled to the processor (i.e. para. [0078], microprocessors, and/or electrical units for executing functions. Embodiments may be implemented by the controller 180), the first update (i.e. Fig. 24, it is noted that email “Messages 7:20pm” is present in the “general” notifications tab) and the second update (i.e. Fig. 24, it is noted that email “Messages 6:10pm” is present in the “Important notifications” tab) in different ones of a plurality of views (i.e. para. [0147], Fig. 24, display area of general notification messages and a display area of important notification messages) based on the priorities assigned by the update manager upon creation (i.e. para. [0130], the controller 180 can designate notification messages satisfying a predetermined condition as important.), wherein each view of the plurality of views (i.e. para. [0147], Fig. 24, display area of general notification messages and a display area of important notification messages) is configured to display updates of a same priority (i.e. para. [0147], Fig. 24, the controller 180 can divide the notification bar NB into a display area of general notification messages and a display area of important notification messages) and each view of the plurality of views is displayed in response to a different user input (i.e. para. [0147], Fig. 24, upon receiving a touch input on the new tab, display an area S' of the notification bar that shows the important notification messages on a new page).  
While Choi teaches assigning a priority based at least in part, on the application corresponding to the selected data item, Choi does not explicitly disclose,
determining, that a selected data item of the plurality of data items qualifies for multiple update processing 	determining, a first priority for the selected data item and a second priority for the selected data item;	 creating, using the update manager, a plurality of updates for the selected data 
determining (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object), that a selected data item (i.e. para. [0055], a task object) of the plurality of data items (i.e. para. [0055], The task graph includes task objects, such as task objects 302, and data objects, such as data objects 303) qualifies for multiple update processing (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue)
Zhao further teaches,
 in response to determining that the selected data item (i.e. para. [0055], a task object) qualifies for multiple update processing (i.e. para. [0055], Based on the state, at block 708, a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue), determining, using an update manager (i.e. para. [0060], Computer-executable instructions 806 represent any signal processing methods or stored instructions that electronically control predetermined operations on data), a first priority for the selected data item and a second priority for the selected data item (i.e. para. [0055], a work item associated with a task object, such as work item T1 361 or T0 524, is stored in each queue), wherein the second priority is different from the first priority (i.e. para. [0055], The work item has a different relative priority in each queue, such as a reduced priority relative to the original priority id generated upon creation of the task object);	 creating, using the update manager (i.e. para. [0060], Computer-executable instructions 806 represent any signal processing methods or stored instructions that electronically control predetermined operations on data), a plurality of updates for the selected data item by creating a first update for the selected data item having the first priority and creating a second update for the selected data item having the second priority (i.e. para. [0049], linked copies of the work item for the task object (designated by arrows 525) are put onto the primary run queues of other TGs, with reduced relative priorities (relative, for example, to the original priority id of the task object)), wherein the first update and the second update exist concurrently in the device (i.e. para. [0049], original task object priority ids and reduced relative priorities may be running, relative priorities, relative to production of desired output, what is already in a particular queue). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining, that a selected data item of the plurality of data items qualifies for multiple update processing Choi’s notification display interface with the concurrent placement of a work item into different priority queues as taught by Zhao. One would have been motivated to combine Zhao with Choi, and would have had a reasonable expectation of success, as the combination provides the work items in the secondary queues to serve as "bailout" in case the group of threads of the primary queue gets too behind (Zhao, para. [0010]).

Claim 27:

Zhao further teaches
 wherein the first priority is determined using a first priority determination technique (i.e. para. [0049], When a particular task object (not shown) becomes runnable, it is put onto the primary run queue associated with its TG as a work item (as shown, work item T0 524), based on the original task priority id assignment) and the second priority is determined using a second priority determination technique that is different from the first priority determination technique (i.e. para. [0049], linked copies of the work item for the task object (designated by arrows 525) are put onto the primary run queues of other TGs, with reduced relative priorities (relative, for example, to the original priority id of the task object) .  

Claim 28:
Choi and Zhao teach the computer program product of claim 27.
Choi further teaches
wherein the first priority determination technique includes determining the first priority based on a source application or a type of content corresponding to the selected data item (i.e. para. [0110]. the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails).  

Claim 34: 
Choi and Zhao teach the method of claim 1.
(i.e. para. [0049], linked copies of the work item for the task object (designated by arrows 525) are put onto the primary run queues of other TGs, with reduced relative priorities (relative, for example, to the original priority id of the task object)) and in response to dismissal of the second update (i.e. para. [0049], When any copy of a particular work item is fetched by any thread of any TG), both the first update and the second update are cleared from the device (i.e. para. [0049], When any copy of a particular work item is fetched by any thread of any TG, all of the linked copies of the work item may be removed from all of the runQs in which such copies appeared).  

Claim 35:
Choi and Zhao teach the method of claim 1.
Zhao further teaches wherein in response to a user interaction with the first update or the second update using a function of a source application associated with the first update or the second update, both the first update and the second update are cleared from the device (i.e. para. [0049], When any copy of a particular work item is fetched by any thread of any TG, all of the linked copies of the work item may be removed from all of the runQs in which such copies appeared) .

Claim 2-3, 16-17, & 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Application No. 20150177970 “Choi” in light of U.S. Application NO. 20100257538 “Zhao”, as applied to claims 1, 15, and 23 above, and further in view of U.S. Application NO. 20140273975 “Barat”.
Claim 2:
Choi and Zhao teach the method of claim 1.
Choi and Zhao do not explicitly teach wherein a first view of the plurality of views is designated for display on a first device and a second view of the plurality of views is designated for display on a second device.  
However, Barat teaches  
wherein a first view of the plurality of views is designated for display on a first device (i.e. para. [0055], Fig. 7, Smart watch 701 may display a notification 717 on the display 711 such as the message "Call received: John Smith") and a second view of the plurality of views is designated for display on a second device (i.e. para. [0055], Fig. 7, the communication device 700 is a mobile telephone which receives a notification. In one example, the notification may be related to an incoming call).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a first view of the plurality of views is designated for display on a first device and a second view of the plurality of views is designated for display on a second device with Choi -Zhao’s notification display with the views designated for a first and second device taught by Barat. One would have been motivated to combine Barat with Choi -Zhao, and would have had a reasonable expectation of success, as the combination provides a more intelligent 

Claim 3:
Choi and Zhao teach the method of claim 1.
Choi and Zhao do not explicitly teach wherein the first priority is higher than the second priority, the first update is dismissed in response to a user input, and the second update is retained, wherein the first update is cleared from the device.  
However, Barat teaches
wherein the first update (i.e. para. [0055], Fig. 7, Smart watch 701 may display a notification 717 on the display 711 such as the message "Call received: John Smith") is dismissed in response to a user input and the second update is retained (i.e. para. [0055], Fig. 7, it is noted that “"call received" indicator icon 705” will be retained unless a user performs, para. [0056], “a global dismissal of the notification and clear all devices of the notification”), wherein the first update is cleared from the device (i.e. para. [0054], the notification handling system 100 may send command or control signals to perform various functions related to the notifications of the applications such as, but not limited to, dismissing the notifications from display on the particular communication device) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add retaining the second update wherein the first updated in cleared from the device with Choi-Zhao’s notification display with the dismissal a first update while retaining a second update as taught by Barat. One would 

Claim 16:
Choi and Zhao teach the apparatus of claim 15.
Choi and Zhao do not explicitly teach wherein a first view of the plurality of views is designated for display on a first device and a second view of the plurality of views is designated for display on a second device.  
However, Barat teaches  
wherein a first view of the plurality of views is designated for display on a first device (i.e. para. [0055], Fig. 7, Smart watch 701 may display a notification 717 on the display 711 such as the message "Call received: John Smith") and a second view of the plurality of views is designated for display on a second device (i.e. para. [0055], Fig. 7, the communication device 700 is a mobile telephone which receives a notification. In one example, the notification may be related to an incoming call).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a first view of the plurality of views is designated for display on a first device and a second view of the plurality of views is designated for display on a second device with Choi-Zhao’s notification display with the views designated for a first and second device taught by Barat. One would 

Claim 17:
Choi and Zhao teach the apparatus of claim 15.
Choi and Zhao do not explicitly teach wherein the first priority is higher than the second priority and the first update is dismissed in response to a user input and the second update is retained, wherein the first update is cleared from the apparatus.  
However, Barat teaches
wherein the first update (i.e. para. [0055], Fig. 7, Smart watch 701 may display a notification 717 on the display 711 such as the message "Call received: John Smith") is dismissed in response to a user input and the second update is retained (i.e. para. [0055], Fig. 7, it is noted that “"call received" indicator icon 705” will be retained unless a user performs, para. [0056], “a global dismissal of the notification and clear all devices of the notification”), wherein the first update is cleared from the device (i.e. para. [0054], the notification handling system 100 may send command or control signals to perform various functions related to the notifications of the applications such as, but not limited to, dismissing the notifications from display on the particular communication device) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add retaining the second update wherein 

Claim 24:
Choi and Zhao teach the computer program product of claim 23.
Choi and Zhao do not explicitly teach wherein a first view of the plurality of views is designated for display on a first device and a second view of the plurality of views is designated for display on a second device.  
However, Barat teaches  
wherein a first view of the plurality of views is designated for display on a first device (i.e. para. [0055], Fig. 7, Smart watch 701 may display a notification 717 on the display 711 such as the message "Call received: John Smith") and a second view of the plurality of views is designated for display on a second device (i.e. para. [0055], Fig. 7, the communication device 700 is a mobile telephone which receives a notification. In one example, the notification may be related to an incoming call).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a first view of the plurality of views is designated for display on a first device and a second view of the plurality of 

Claim 25:
Choi and Zhao teach the computer program product of claim 23.
Choi and Zhao do not explicitly teach wherein the first priority is higher than the second priority and the first update is dismissed in response to a user input and the second update is retained, wherein the first update is dismissed from the device.  
However, Barat teaches
wherein the first update (i.e. para. [0055], Fig. 7, Smart watch 701 may display a notification 717 on the display 711 such as the message "Call received: John Smith") is dismissed in response to a user input and the second update is retained (i.e. para. [0055], Fig. 7, it is noted that “"call received" indicator icon 705” will be retained unless a user performs, para. [0056], “a global dismissal of the notification and clear all devices of the notification”), wherein the first update is cleared from the device (i.e. para. [0054], the notification handling system 100 may send command or control signals to perform various functions related to the notifications of the applications such as, but not limited to, dismissing the notifications from display on the particular communication device) 
.

Claim 7, 9, 21-22, & 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application No. 20150177970 “Choi”, in light of U.S. Application NO. 20100257538 “Zhao, as applied to claims 1, 6, 15, 20, 23, and 28 above, and further in view of U.S. Application NO. 20140189030 “Benchenaa”.
Claim 7:
Choi and Zhao teach the method of claim 1.
Choi and Zhao do not explicitly teach further comprising: determining an order of the updates displayed in at least one of the plurality of views based upon historical response time of a user interacting with the updates on a per application basis.  
However, Benchenaa teaches 
further comprising: determining an order of the updates displayed (i.e. para. [0013], the computing device 100 also determines a priority order of the notification categories) in at least one of the plurality of views (i.e. para. [0013], displays a notification container corresponding to each notification category in a position on the display 110 based on the determined priority order of the notification categories) based upon historical response time of a user interacting with the updates (i.e. para. [0023], The user preference data 246 may be embodied as inferred rules based on historical user interaction (e.g., whether the user responds quickly to a particular type or source of notifications, the frequency of communications from a particular source, etc.) on a per application basis (i.e. para. [0023], whether the user responds quickly to a particular source of notifications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add retaining the second update wherein the first updated in cleared from the device with Choi-Zhao’s notification display with the dismissal a first update while retaining a second update as taught by Benchenaa. One would have been motivated to combine Benchenaa with Choi-Zhao, and would have had a reasonable expectation of success, as the combination provides the advantage that a user may view a large volume of notifications on the display at the same time and quickly discriminate important notifications from less important notifications based on the size and location of each notification tile (Benchenaa, para. [0013]).

Claim 9:
Choi and Zhao teach the method of claim 1.
Choi further teaches 
wherein the displaying the updates comprises: in response to detecting a user interaction (i.e. para. [0126], Fig. 12, upon receiving a drag input on a specific one Ic of at least one indicator Ia to Ie displayed in the specific area S;) with an icon (i.e. para. [0126], Fig. 12, one indicator Ia to Ie) representing a first application of the different applications (i.e. para. [0124], five categories: `SMS/MMS`, `E-mail`, `Push notifications`, `Update`, and `others), 
the icon indicates at least one update being available for the application (i.e. para. [0125], Fig. 12, each of the indicators Ia to Ie of the five categories in the form of a stack of pages, and show the category name and the number of unread notification messages on one side), and the icon is displayed on a home screen (i.e. para. [0122], controller 180 can allow the user to selectively display notification messages in a desired category in the specific area) displayed by the display device (i.e. para. [0090], Fig. 1, mobile terminal 100).  
Choi and Zhao do not explicitly teach
displaying a combined view configured to display updates of a plurality of different priorities only for the first application, wherein the combined view is distinct from the plurality of views.
However, Benchenaa teaches,
displaying a combined view (i.e. para. [0032], Fig. 6, a notification interface 600 having multiple notification containers displayed on the display 110) configured to display updates of a plurality of different priorities only for the first application (i.e. para. [0032], Fig. 6, “the "Twitter" notification container 606”, wherein para. [0033], notification tiles having higher relative priority levels may be displayed in a more prominent position within the corresponding notification container. For example, high priority notification tiles may be displayed toward the top and left side of the corresponding notification container), wherein the (i.e. para. [0036], after the notification display module 206 has displayed each notification container, the method 400 advances to block 440. In block 440, the notification analysis module 204 may update the user preference data 226 based on the newly received notification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying a combined view configured to display updates of a plurality of different priorities only for the first application to Choi-Zhao’s notification display with the display of combined application’s notifications that are sorted by priority taught by Benchenaa. One would have been motivated to combine Choi-Zhao in light of Benchenaa, as the combination provides the advantage that a user may view a large volume of notifications on the display at the same time and quickly discriminate important notifications from less important notifications based on the size and location of each notification tile (Benchenaa, para. [0013]).

Claim 21:
Choi and Zhao teach the apparatus of claim 15.
Choi and Zhao do not explicitly teach further comprising: determining an order of the updates displayed in at least one of the plurality of views based upon historical response time of a user interacting with the updates on a per application basis.  
However, Benchenaa teaches 
(i.e. para. [0013], the computing device 100 also determines a priority order of the notification categories) in at least one of the plurality of views (i.e. para. [0013], displays a notification container corresponding to each notification category in a position on the display 110 based on the determined priority order of the notification categories) based upon historical response time of a user interacting with the updates (i.e. para. [0023], The user preference data 246 may be embodied as inferred rules based on historical user interaction (e.g., whether the user responds quickly to a particular type or source of notifications, the frequency of communications from a particular source, etc.) on a per application basis (i.e. para. [0023], whether the user responds quickly to a particular source of notifications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add retaining the second update wherein the first updated in cleared from the device with Choi-Zhao’s notification display with the dismissal a first update while retaining a second update as taught by Benchenaa. One would have been motivated to combine Benchenaa with Choi-Zhao, and would have had a reasonable expectation of success, as the combination provides the advantage that a user may view a large volume of notifications on the display at the same time and quickly discriminate important notifications from less important notifications based on the size and location of each notification tile (Benchenaa, para. [0013])

Claim 22:
Choi and Zhao teach the apparatus of claim 15.

wherein the displaying the updates comprises: in response to detecting a user interaction (i.e. para. [0126], Fig. 12, upon receiving a drag input on a specific one Ic of at least one indicator Ia to Ie displayed in the specific area S;) with an icon (i.e. para. [0126], Fig. 12, one indicator Ia to Ie) representing a first application of the different applications (i.e. para. [0124], five categories: `SMS/MMS`, `E-mail`, `Push notifications`, `Update`, and `others), 
the icon indicates at least one update being available for the application (i.e. para. [0125], Fig. 12, each of the indicators Ia to Ie of the five categories in the form of a stack of pages, and show the category name and the number of unread notification messages on one side), and the icon is displayed on a home screen (i.e. para. [0122], controller 180 can allow the user to selectively display notification messages in a desired category in the specific area) displayed by the display device (i.e. para. [0090], Fig. 1, mobile terminal 100).  
Choi and Zhao do not explicitly teach
displaying a combined view configured to display updates of a plurality of different priorities only for the first application, wherein the combined view is distinct from the plurality of views.
However, Benchenaa teaches,
displaying a combined view (i.e. para. [0032], Fig. 6, a notification interface 600 having multiple notification containers displayed on the display 110) configured to display updates of a plurality of different priorities only for the first application (i.e. para. [0032], Fig. 6, “the "Twitter" notification container 606”, wherein para. [0033], notification tiles having higher relative priority levels may be displayed in a more prominent position within the corresponding notification container. For example, high priority notification tiles may be displayed toward the top and left side of the corresponding notification container), wherein the combined view is distinct from the plurality of views (i.e. para. [0036], after the notification display module 206 has displayed each notification container, the method 400 advances to block 440. In block 440, the notification analysis module 204 may update the user preference data 226 based on the newly received notification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying a combined view configured to display updates of a plurality of different priorities only for the first application to Choi-Zhao’s notification display with the display of combined application’s notifications that are sorted by priority taught by Benchenaa. One would have been motivated to combine Choi-Zhao in light of Benchenaa, as the combination provides the advantage such that a user may view a large volume of notifications on the display at the same time and quickly discriminate important notifications from less important notifications based on the size and location of each notification tile (Benchenaa, para. [0013]).

Claim 29:
Choi and Zhao teach the computer program product of claim 23.

However, Benchenaa teaches 
further comprising: determining an order of the updates displayed (i.e. para. [0013], the computing device 100 also determines a priority order of the notification categories) in at least one of the plurality of views (i.e. para. [0013], displays a notification container corresponding to each notification category in a position on the display 110 based on the determined priority order of the notification categories) based upon historical response time of a user interacting with the updates (i.e. para. [0023], The user preference data 246 may be embodied as inferred rules based on historical user interaction (e.g., whether the user responds quickly to a particular type or source of notifications, the frequency of communications from a particular source, etc.) on a per application basis (i.e. para. [0023], whether the user responds quickly to a particular source of notifications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add retaining the second update wherein the first updated in cleared from the device with Choi-Zhao’s notification display with the dismissal a first update while retaining a second update as taught by Benchenaa. One would have been motivated to combine Benchenaa with Choi-Zhao, and would have had a reasonable expectation of success, as the combination provides users with the ability to quickly discriminate important notifications from less important notifications (Benchenaa, para. [0013]).

Claim 30:
Choi and Zhao teach the computer program product of claim 23.
Choi further teaches 
wherein the displaying the updates comprises: in response to detecting a user interaction (i.e. para. [0126], Fig. 12, upon receiving a drag input on a specific one Ic of at least one indicator Ia to Ie displayed in the specific area S;) with an icon (i.e. para. [0126], Fig. 12, one indicator Ia to Ie) representing a first application of the different applications (i.e. para. [0124], five categories: `SMS/MMS`, `E-mail`, `Push notifications`, `Update`, and `others), 
the icon indicates at least one update being available for the application (i.e. para. [0125], Fig. 12, each of the indicators Ia to Ie of the five categories in the form of a stack of pages, and show the category name and the number of unread notification messages on one side), and the icon is displayed on a home screen (i.e. para. [0122], controller 180 can allow the user to selectively display notification messages in a desired category in the specific area) displayed by the display device (i.e. para. [0090], Fig. 1, mobile terminal 100).  
Choi and Zhao do not explicitly teach
displaying a combined view configured to display updates of a plurality of different priorities only for the first application, wherein the combined view is distinct from the plurality of views.
However, Benchenaa teaches,
(i.e. para. [0032], Fig. 6, a notification interface 600 having multiple notification containers displayed on the display 110) configured to display updates of a plurality of different priorities only for the first application (i.e. para. [0032], Fig. 6, “the "Twitter" notification container 606”, wherein para. [0033], notification tiles having higher relative priority levels may be displayed in a more prominent position within the corresponding notification container. For example, high priority notification tiles may be displayed toward the top and left side of the corresponding notification container), wherein the combined view is distinct from the plurality of views (i.e. para. [0036], after the notification display module 206 has displayed each notification container, the method 400 advances to block 440. In block 440, the notification analysis module 204 may update the user preference data 226 based on the newly received notification).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying a combined view configured to display updates of a plurality of different priorities only for the first application to Choi-Zhao’s notification display with the display of combined application’s notifications that are sorted by priority taught by Benchenaa. One would been motivated to combine Benchenaa in light of Choi-Zhao, as the combination provides the advantage such that a user may view a large volume of notifications on the display at the same time and quickly discriminate important notifications from less important notifications based on the size and location of each notification tile as discussed in more detail below (Benchenaa, para. [0013])

Claim 31:
Choi and Zhao teach the method of claim 6.
Choi and Zhao do not explicitly teach
wherein the second priority determination technique includes determining the second priority based on historical response time of a user interacting with prior same updates or frequency of use of the application corresponding to the selected data item. 
However, Benchenaa teaches 
wherein the second priority determination technique includes determining the second priority based on historical response time of a user interacting with prior same updates or frequency of use of the application corresponding to the selected data item (i.e. para. [0023], The user preference data 246 may be embodied as inferred rules based on historical user interaction (e.g., whether the user responds quickly to a particular type or source of notifications, the frequency of communications from a particular source, etc.))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining the second priority based on historical response time of a user interacting with prior same updates or frequency of user of the application corresponding to the selected data item to Choi-Zhao’s notification display with the specification of priority levels based on historical user interaction taught by Benchenaa. One would have been motivated to combine Benchenaa in light of Choi-Zhao, as the combination provides the advantage such that a user may quickly discriminate important notifications from less important notifications 

Claim 32:
Choi and Zhao teach the apparatus of claim 20.
Choi and Zhao do not explicitly teach
wherein the second priority determination technique includes determining the second priority based on historical response time of a user interacting with prior same updates or frequency of use of the application corresponding to the selected data item. 
 However, Benchenaa teaches 
wherein the second priority determination technique includes determining the second priority based on historical response time of a user interacting with prior same updates or frequency of use of the application corresponding to the selected data item (i.e. para. [0023], The user preference data 246 may be embodied as inferred rules based on historical user interaction (e.g., whether the user responds quickly to a particular type or source of notifications, the frequency of communications from a particular source, etc.))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining the second priority based on historical response time of a user interacting with prior same updates or frequency of user of the application corresponding to the selected data item to Choi-Zhao’s notification display with the specification of priority levels based on historical user interaction taught by Benchenaa. One would have been motivated to combine 

Claim 33:
Choi and Zhao teach the computer program product of claim 28.
Choi and Zhao do not explicitly teach 
wherein the second priority determination technique includes determining the second priority based on historical response time of a user interacting with prior same updates or frequency of use of the application corresponding to the selected data item. 
 However, Benchenaa teaches 
wherein the second priority determination technique includes determining the second priority based on historical response time of a user interacting with prior same updates or frequency of use of the application corresponding to the selected data item (i.e. para. [0023], The user preference data 246 may be embodied as inferred rules based on historical user interaction (e.g., whether the user responds quickly to a particular type or source of notifications, the frequency of communications from a particular source, etc.))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining the second priority based on historical response time of a user interacting with prior same updates or frequency of user of the application corresponding to the selected data item to Choi-.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171